OdliN, Judge,
delivered tlie following opinion:'
In this case a motion was filed by the attorney for the trustee, asking for the transfer of this case from Mayaguez to San Juan, which motion is supported by an affidavit to the effect that there are seventy creditors of the bankrupt, nineteen of whom reside at San Juan, fifteen at Mayaguez, six at Ponco, two at A recibo, two at Guayama, two at Oiales, two unknown, and twenty-two in the United States; it is further alleged in said motion that a majority of the creditors live in San Juan or nearer to San Juan than those who live in or near Mayaguez; that in order for the proper administration of the affairs of the bankrupt, the trustee must recover preferences alleged to have been made by the bankrupt to two parties in San Juan and to one party at Arccibo; that the trustee also must make investigations in regard to alleged unlawful payments made by the bankrupt to two parties residing at Oiales; and that burdensome and great expense would be incurred by the trustee and by his attorney, both of whom reside at San Juan, if all these examinations and proceedings were to be had at Mayaguez; and the motion concludes by stating that the trustee and his attorney have complete confidence in Mr. Benjamin J. Iiorton, the referee at Mayaguez, before whom this matter is now pending, and that -this motion for transfer is presented purely for the purposes of .saving expense.
In opppsition to this motion the court has received a statement in writing signed by the attorney for the bankrupt, in which it is stated that the bankrupt himself resides in the town of Isabela, which is in the Mayaguez district; that a majority ■of the creditors reside outside of the city and district of San *360Juan, being thirty-one in number, and that there are only fifteen who reside at San Juan or within the district of San Juan; also that a majority in amount of the creditors live outside of the San Juan division and within the Mayaguez division; also that the parties to be investigated, if any investigation shall bo required, live nearer Mayaguez than San Juan. It is alleged, furthermore, by the counsel for the bankrupt, that, if this case be not completed by the referee at Mayaguez, the expense will be increased instead of diminished, and that the inconvenience- and loss to the estate as a whole will be greater if the motion be granted. It is also alleged that counsel for the bankrupt resides-in the city of Aguadilla, which is much nearer Mayaguez than San Juan.
There has also been filed an affidavit signed by the bankrupt himself, containing substantially the same allegations as appear in the statement signed by the attorney for the bankrupt; and further allegations to the effect that creditors whose claims-amount to over thirteen thousand dollars ($13,000) live outside of San Juan and its district, and that the claims of the creditors who reside within San Juan and its district amount to less than nine thousand dollars ($9,000); it is also alleged that the referee at Mayaguez has nearly finished the investigation of this case; that the bankrupt has already been examined three times at Mayaguez and his testimony taken in questions and answers, a stenographer being used; one examination in May of this year, one in June, and one in July.
The court is not at all -impressed by the fact that the counsel for the bankrupt i'esides at Aguadilla and that counsel for the trustee resides at San Juan. These questions should not he determined upon the basis of the geographical location of conn-*361sel. Tbe only true guide for tbe court in passing upon a motion of’ tbis character is with respect to tbe ultimate benefit to tbe estate itself. The court should be guided in matters of tbis nature by endeavoring to ascertain whether tbe ultimate net proceeds of tbe estate would be increased or decreased by granting tbe motion.
Tbe twenty-two creditors in tbe United States arc equally distant from San Juan and Mayaguez; lienee they may be disregarded for tbe purposes of tbis motion. With respect to ihe other forty-eight, tbe two at Guayama, the two at Oíales, and the nineteen at San Juan, making a total of twenty-three, are nearer San Juan, while tbe fifteen at Mayagucz and the six at Ponce, making a total of twenty-one, are nearer to. Mayaguez. And with respect to the two at Arecibo, tbe court is of tbe opinion that it is equally convenient for them to come to San Juan or to go to Mayaguez.
Ciales being nearer San Juan than Mayaguez, tbe court decides that proceedings against tbe two parties living at Ciales shall be beard before tbe judge of tbis court himself at San Juan at such time as may be convenient to all parties interested, tbe date to be fixed hereafter. Likewise with respect to tbe alleged preferences given by tbe bankrupt to two parties in San Juan and one party in Arecibo. All tbe other matters in connection with tbe proceeding will remain in tbe bands of tbe referee at Mayaguez.
It is so ordered.